     Case 3:20-cv-01256-BEN-AHG Document 51 Filed 09/09/21 PageID.1505 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    CASSANDRA LACKMAN,                                  Case No.: 3:20-cv-1256-BEN-AHG
12                                       Plaintiff,
                                                          ORDER:
13    v.
                                                          (1) GRANTING JOINT MOTION TO
14    BLAZIN WINGS, INC., et al.,
                                                          VACATE PRETRIAL DISCLOSURE
15                                    Defendants.         DEADLINES AND FINAL
                                                          PRETRIAL CONFERENCE; and
16
17                                                        (2) SUA SPONTE RESETTING
                                                          MANDATORY SETTLEMENT
18
                                                          CONFERENCE TO TAKE PLACE IN
19                                                        PERSON
20
                                                          [ECF No. 50]
21
22
23          Before the Court is the parties’ Joint Motion to Modify Pretrial Disclosure
24    Deadlines and the Final Pretrial Conference. ECF No. 50. Both parties have filed summary
25    judgment motions, each with a hearing date of September 20, 2021. ECF Nos. 45, 46. The
26    pretrial conference in this matter is currently set for October 18, 2021, with other pretrial
27    deadlines coming up in the preceding four weeks. ECF No. 15. In light of the pending
28    cross-motions, the parties ask the Court to temporarily vacate the Pretrial Conference and

                                                      1
                                                                                3:20-cv-1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 51 Filed 09/09/21 PageID.1506 Page 2 of 3



1     related upcoming pretrial deadlines, to be reset following a resolution of the pending cross-
2     motions for summary judgment and/or partial summary judgment. ECF No. 50.
3           Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
4     and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
5     construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
6     Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence
7     of the party seeking to amend the scheduling order and the reasons for seeking
8     modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
9     “[T]he court may modify the schedule on a showing of good cause if it cannot reasonably
10    be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P. 16, advisory
11    committee’s notes to 1983 amendment. Therefore, “a party demonstrates good cause by
12    acting diligently to meet the original deadlines set forth by the court.” Merck v. Swift
13    Transportation Co., No. CV-16-01103-PHX-ROS, 2018 WL 4492362, at *2 (D. Ariz.
14    Sept. 19, 2018).
15          Here, the parties have diligently met the case schedule deadlines, but seek a
16    temporary vacatur of the remaining dates to prevent the wasteful expenditure of time and
17    resources on trial preparation for claims that may be resolved if either of the parties’ cross-
18    motions are granted, either in part or in full. Therefore, consistent with Federal Rule of Civil
19    Procedure 1, the Court finds good cause to GRANT the Joint Motion (ECF No. 50).
20    Accordingly, it is hereby ORDERED:
21          The Pretrial Conference and all related pre-trial deadlines are VACATED. Within
22    three business days of the Court’s ruling on the cross-motions for summary judgment, the
23    parties are ORDERED to meet and confer and to submit a joint motion to the Court
24    proposing new dates for the Final Pretrial Conference and all related pretrial deadlines.
25          Moreover, although the parties did not request that the upcoming Mandatory
26    Settlement Conference (“MSC”) be reset, the Court finds it prudent to hold the MSC after
27    the hearing date on the cross-motions. Accordingly, the MSC is hereby RESET from
28    September 13, 2021 to October 5, 2021 at 2:00 p.m. before the Honorable Allison H.

                                                     2
                                                                                  3:20-cv-1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 51 Filed 09/09/21 PageID.1507 Page 3 of 3



1     Goddard.
2           Although the MSC was previously set to take place by videoconference, the
3     rescheduled MSC will take place in person. At the appointed date and time, all attendees
4     should report to the chambers of Magistrate Judge Allison H. Goddard, located on the third
5     floor of the Edward J. Schwartz U.S. Courthouse, 221 West Broadway, Suite 3142, San
6     Diego, California 92101. Do not report to Courtroom 3B; report to Chambers. The Court
7     will consider reverting the MSC to take place via videoconference if any party so
8     requests. Requests to hold the MSC by videoconference should be lodged with the Court
9     at efile_goddard@casd.uscourts.gov no later than September 27, 2021, with all counsel of
10    record copied on the email. Counsel should meet and confer before making any such
11    request to the Court and, if both sides prefer that the conference take place virtually, the
12    parties should make the request jointly.
13          The parties are not required to submit updated Settlement Conference Statements or
14    Confidential Settlement Letters to the Court. The Court is in receipt of the previously
15    submitted statements. However, if any party wishes to submit an updated statement or
16    letter, counsel should lodge the statement or letter with the Court no later than
17    September 27, 2021.
18          IT IS SO ORDERED.
19
20    Dated: September 9, 2021
21
22
23
24
25
26
27
28

                                                   3
                                                                               3:20-cv-1256-BEN-AHG
